Title: From George Washington to Clement Biddle, 20 July 1790
From: Washington, George
To: Biddle, Clement



Dear Sir,
New York, 20 July. 1790.

The first request of this letter is that you would burn it as soon as you have read it and keep the contents to yourself; at least for the present.
Some months ago farms lately in the tenure of Mr Abel James were advertised for sale by you and Mr Henry Drinker—These

farms I have seen; but not, it is to be acknowledged with the eyes of a Purchaser—The ⟨one⟩ near Frankfort you inform the public contains 284 acres, that another called Callenders contains 79 acres—and a third, near the last, contains upwards of 60 acres.
Let me now ask if all or any of these are yet for sale? What is the lowest price that would be taken for each? and whether payment would be received in valuable lands, improved, in the counties of Fayette and Washington in the State of Pennsylvania—one tract of which in Fayette-County contains between sixteen and 1700 acres on the great road from Fort Cumberland to Pittsburg; distant 75 miles from the former and 40 from the latter place; equal in quality to any tract in that country, with what has been a very valuable mill and iron ore adjoining, but which is now much out of repair. The other tract (containing upwards of 3000 acres) lyes about 16 miles from Pittsburg, and is also good in quality, and more level than usual.
I shall candidly declare that to pay money is out of the question with me—I have none and would not, if it was to be had, run in debt to borrow—nor would it do for me to dispose of real property to obtain it, when that species of property is brought to low ebb and dull market.
An exchange, as proposed, if ready money is not indispensable, might be mutually advantageous to both parties, inasmuch as the probability is, that the price of the exterior will encrease in a full ratio with that of the interior lands.
If the farms advertised by you and Mr Drinker are sold, or if they are not now for sale, let me next ask if they will be to be rented? and for what? I ask these questions however more from motives of curiosity than from any expectation of becoming the Renter of either of them; because the principal buildings (which would be of little value to me, in this case) might considerably enhance the rent, and because my objects being for the amusement of farming, and for the benefit arising from exercise (the distance from the city being convenient for the latter) I should not incline to lay out much money upon a rented farm, for a short tenure; and for a long one, I should have no occasion for a place in that way. Having communicated the matter thus far to you, I will, in a few words add, as my own opinion, strengthened by those of my Physicians, that my late change from active

scenes, to which I had been accustomed, and in which the mind has been agreeably amused, to the one of inactivity which I now lead, and where the thoughts are continually on the stretch, has been the cause of more illness and severe attacks of my constitution, within the last twelve months, than I had undergone in 30 years preceding put together. A deviation therefore is necessary. I have not, because you were one from whom the terms of sale of James’s lands were to be known, scrupled to make these communications at the moment that I ask the lowest price that would be taken for each of these farms—Frankly, I declare it to be my intention not to give a high price for either of them (depreciated as real property is) nor will I higgle about the price—If it is moderate and I am dealt with candidly, I will say in a word whether it will suit me to become a purchaser—chaffering I shall avoid. The largest farm would be most congenial to my wishes—perhaps one of the others might do. I am dear Sir &ca

G. Washington

